Howell, J.,
dissenimg. In my opinion plaintiffs made themselves parties to bankruptcy proceedings by proving up their claim and participating in the election of an assignee; and, being as parties bound by the subsequent proceedings authorized by law, their mortgage-*511attached to the proceeds of the property affected by it when sold, and the property passed to the purchaser free of incumbrance. It was in their power to attend the sale and make the property bring a full price.
I can not concur with my associates in their conclusion in this case..
Rehearing refused.